Per Curiam.

Disciplinary proceedings instituted by the Hew York State Bar Association. Respondent was admitted to the Bar on October 18, 1954, at a term • of the Appellate Division of the Supreme Court in the Third Judicial Department. The Referee has found respondent guilty of misappropriating $4,969.55 which had been entrusted to him by a client in the course of a contract dispute. The record indicates that respondent has absconded. The Referee’s determination is supported by the evidence and is hereby confirmed. Respondent disbarred, with leave to apply to defend himself against the charges within one year from the date of the order entered hereon as provided by subdivision 6 of section 90 of the Judiciary Law. Gibson, P. J., Herlihy, Reynolds, -Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.